Citation Nr: 1823840	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  16-53 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than August 16, 2012 for the grant of service connection for posttraumatic stress disorder (PTSD), based on clear and unmistakable error (CUE).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for chronic obstruction pulmonary disease (COPD), to include as due to herbicide exposure or secondary to a heart disorder.

5.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a heart disorder (previously claimed as ischemic heart disease (IHD), coronary artery disease (CAD), and valvular heart disease), to include as due to herbicide exposure.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1967 to April 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2014, April 2015, and February 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In the November 2016 substantive appeal, VA Form 9, for the issues of entitlement to an effective date earlier than August 16, 2012 for the grant of service connection for PTSD, based on CUE, and service connection for bilateral hearing loss and tinnitus, the Veteran requested a Travel Board hearing.  The Veteran's request to withdraw his hearing request was received in August 2017.

In the October 2017 substantive appeal, VA Form 9, for the issues of entitlement to service connection for COPD and to reopen service connection for a heart disorder, the Veteran requested a video conference hearing before the Board.

Before reaching the merits of the claim for a heart disorder, the Board must first determine whether new and material evidence has been received to reopen the previously denied claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, the Board has listed this issue on the title page accordingly.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The VA has been notified that the Veteran died in February 2018.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C. §§ 5121A, 7104(a) (2012); 38 C.F.R. §§ 3.1010, 20.1106, 20.1302 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the issues of entitlement to an effective date earlier than August 16, 2012 for the grant of service connection for PTSD, based on CUE, and service connection for bilateral hearing loss and tinnitus were certified to the Board in October 2017, as noted in two VA Form 8.  Additionally, the issues of entitlement to service connection for COPD and to reopen service connection for a heart disorder were certified to the Board in December 2017, as noted in a VA Form 8.

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, veterans' claims do not survive their deaths.  Smith v. Brown, 10 Vet. App. 330, 333-34 (1997).  Thus, the claims on appeal have become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by the Veteran.  38 C.F.R. § 20.1106.

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the Veteran for purposes of processing any claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C. § 5121A; 38 C.F.R. § 3.1010(b).


ORDER

The appeal is dismissed.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


